 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6

 7      DUANE HOFF,
 8                                                       CASE NO. 2:19-CV-1691-RAJ-DWC
                               Plaintiff,
 9                                                       INITIAL PRETRIAL SCHEDULING
                 v.                                      ORDER
10      STATE FARM MUTUAL
        AUTOMOBILE INSURANCE
11      COMPANY,
12                             Defendant.
13
            This case has been referred to the undersigned United States Magistrate Judge. Dkt. 8.
14
     The Court has reviewed the parties’ Joint Status Report, Dkt. 11, and issues the following pretrial
15
     schedule:
16
                                            PRETRIAL DATES
17
                                    Event                                           Date
18
        Deadline for Initial Disclosures                                         1/31/2020
19
        Deadline for Joinder of Additional Parties                               1/31/2020
20
        Disclosure of Expert Reports under FRCP 26(a)(2)                          8/3/2020
21
        Disclosure of Rebuttal Expert Reports under FRCP 26(a)(2)                 9/1/2020
22
        All motions related to discovery must be filed by                        10/1/2020
23

24


     INITIAL PRETRIAL SCHEDULING ORDER - 1
 1      Discovery completed by                                                       10/26/2020

 2      Dispositive motions deadline                                                 11/20/2020
           Dispositive motions must be filed pursuant to LCR 7(d)
 3
             These are firm dates that can be changed only by order of the Court, not by agreement of
 4
     counsel or the parties. The Court will alter these dates only upon good cause shown; failure to
 5
     complete discovery within the time allowed is not recognized as good cause.
 6
                                                TRIAL DATE
 7
             A trial date and subsequent pretrial deadlines will be set by the assigned District Judge,
 8
     the Honorable Richard A. Jones, if the case has not been resolved by motion or settlement.
 9
                                                 DISCOVERY
10
             As required by CR 37(a), all discovery matters are to be resolved by agreement if
11
     possible. If there is a dispute the parties believe can be resolved through a phone conference with
12
     the court, the parties should contact Kim Brye at (253) 882-3811 or via e-mail at: kim_brye @
13
     wawd.uscourts.gov, as soon as possible.
14
                                                SETTLEMENT
15
             The Court designates this case for mediation under CR 39.1(c) and the parties are
16
     directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s
17
     counsel shall notify Kim Brye at (253) 882-3811 or by e-mail at: kim_brye@wawd.uscourts.gov,
18
     as soon as possible. Pursuant to CR11(b), an attorney who fails to give the Deputy Clerk prompt
19
     notice of settlement may be subject to such discipline as the Court deems appropriate.
20
             Dated this 22nd day of January, 2020.
21

22
                                                             A
23                                                           David W. Christel
                                                             United States Magistrate Judge
24


     INITIAL PRETRIAL SCHEDULING ORDER - 2
